UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1948



KATHLEEN LAMB DORSEY,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY OF NORTH CAROLINA, AT WILMINGTON;
SAMUEL B. CONNALLY, individually and in his
official capacity as associate director of
Human Resources, UNCW,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CA-93-96-7-BR)


Submitted:   June 9, 1998                  Decided:   June 30, 1998


Before NIEMEYER and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kathleen Lamb Dorsey, Appellant Pro Se. Celia Grasty Jones, Joyce
S. Rutledge, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kathleen   Lamb   Dorsey   appeals   the   district   court’s   order

granting defendants’ motion for summary judgment in this action al-

leging unlawful employment practices, in violation of Title VII, 42

U.S.C.A. §§ 2000e to -17 (West 1994 & Supp. 1998). We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Dorsey v. University of North Carolina at Wilmington, No.

CA-93-96-7-BR (E.D.N.C. June 20, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                   2